Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 4, 2017

                                      No. 04-17-00025-CV

               FE EXPRESS, LLC, Francisco Javier Bernal and Hector Lopez,
                                    Appellants

                                                v.

 Maria Isabel Serna CONTRERAS, as Next Friend and Guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, Minor Children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT001295 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice (not participating)

         Appellants have filed an emergency motion for stay of enforcement pending review of
the trial court’s supersedeas ruling. We order that the enforcement of the judgment is suspended
pending further order of this court.

                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2017.


                                                        ___________________________________
                                                        Luz Estrada
                                                        Chief Deputy Clerk